Citation Nr: 0320943	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  97-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for retropatellar pain 
syndrome of the left knee, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for retropatellar pain 
syndrome of the right knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from April 1986 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran compensable ratings for his retropatellar 
pain syndrome of the knees.  He responded with a timely 
Notice of Disagreement, and was afforded a Statement of the 
Case by the RO.  He then filed a timely substantive appeal, 
perfecting his appeal of these issues.  

In September 1997, the veteran was awarded increased ratings, 
to 10 percent each, for his bilateral knee disability, 
effective from March 27, 1993.  However, because there has 
been no clearly expressed intent on the part of the veteran 
to limit his appeal to entitlement to a specified disability 
rating, the VA is required to consider entitlement to all 
available ratings for that disability.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  

This appeal was previously presented to the Board in April 
1999 and again in July 2000.  On each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's retropatellar pain syndrome of the left 
knee is characterized by extension to 10º and flexion to 95º, 
without evidence of lateral instability.  

3.  The veteran's retropatellar pain syndrome of the right 
knee is characterized by extension to 10º and flexion to 90º, 
without evidence of lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's retropatellar pain syndrome of the 
left knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5256-63 (2002).  

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's retropatellar pain syndrome of the 
right knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5256-63 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the January 1995 
Statement of the Case, the various Supplemental Statements of 
the Case, and the April 2002 and May 2003 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical centers in 
Birmingham, AL, Wilkes-Barre, PA, Pensacola, FL, and Biloxi, 
MS.  Because VA medical treatment has been reported by the 
veteran, these records were obtained.  No private medical 
records have been obtained, as the existence of such evidence 
has not been indicated by the veteran.  The veteran has not 
otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA orthopedic 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

The veteran seeks increased ratings for his bilateral 
disabilities of the knees.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

I. Increased rating - Left knee

The veteran's retropatellar pain syndrome of the left knee is 
currently rated as 10 percent disabling under Diagnostic Code 
5257, for impairment of the knee marked by recurrent 
subluxation and lateral instability.  Under this Code, a 10 
percent rating is assigned for slight impairment, a 20 
percent rating is assigned for moderate impairment, and a 30 
percent rating is assigned for severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).  

According to the medical evidence to be discussed below, the 
veteran does experience some limitation of motion of the 
knees.  Under Diagnostic Code 5260, a 10 percent rating is 
assigned for flexion limited to 45º, a 20 percent rating is 
assigned for flexion limited to 30?, and a 30 percent rating 
is assigned for flexion limited to 15?.  Diagnostic Code 5261 
states that a 10 percent rating will be assigned for 
extension limited to 10º, a 20 percent rating will be 
assigned for extension limited to 15?, a 30 percent rating 
for 20? of extension, and a 40 percent rating will be 
assigned for 30? of extension.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2002).  Normal knee joint motion is from 0º 
extension to 140º of flexion.  38 C.F.R. § 4.71, Plate II 
(2002).  

In considering the veteran's left knee instability and 
subluxation, the Board is cognizant of 38 C.F.R. §§ 4.40 and 
4.45, and the Court's DeLuca holding.  However, the Court has 
also indicated that Diagnostic Code 5257 "is not predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Nevertheless, the Board notes that 
a specific Diagnostic Code for retropatellar pain syndrome 
does not exist; therefore, this service-connected disability 
must be rated under an existing Diagnostic Code with similar 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(2002).  

The veteran underwent VA general medical examination in March 
1994.  At that time he reported occasional pain and swelling 
of both knees.  Physical examination revealed a full range of 
motion, without evidence of tenderness or swelling.  
Chondromalacia of both knees was diagnosed.  

The veteran was again examined by VA personnel in June 1995.  
He again reported a history of recurrent pain and swelling of 
the knees, with difficulty kneeling and squatting.  He took 
medication for his knee pain.  On objective examination, the 
veteran's knees were noted to exhibit slight swelling.  No 
deformity or instability was noted.  Range of motion revealed 
full extension of both knees to 0?, but flexion was limited 
to 105? bilaterally.  No other abnormalities were noted.  

On VA examination in April 1998, the veteran reported 
recurrent pain of the bilateral knees, increasing with 
squatting or climbing stairs.  Objective evaluation revealed 
a slow gait with a slight limp on the left side.  The left 
knee displayed flexion to 125? and extension to 5?.  Pain and 
crepitus were noted on range of motion testing.  Tenderness 
was reported on palpation of the left knee.  No swelling or 
ligamentous instability was observed.  McMurray's test was 
negative.  X-ray examination of the veteran's left knee was 
within normal limits.  The examiner noted that while pain, 
and pain with motion, of the veteran's knee could further 
result in additional functional impairment, it was "not 
feasible" to express this additional impairment in terms of 
additional limitation of motion.  

Another VA orthopedic examination was afforded the veteran in 
January 2003.  He continued to report pain, weakness, and 
occasional locking of both knees.  He took pain medication, 
but has had no surgery or other regular therapy.  Objective 
evaluation of the left knee revealed no swelling.  He had 
extension to 10? and flexion to 95? on range of motion 
testing.  The patellar grind test was positive for a moderate 
degree of pain.  X-rays of the knee revealed some 
irregularity of the subchondral surface and some increased 
sclerosis.  The knee was otherwise within normal limits.  

The veteran sought VA outpatient treatment for his knees 
since service separation in 1993.  Reports of this treatment 
reveal intermittent complaints of pain, tenderness, and 
swelling of the knees.  He was given pain medication for his 
knees on several occasions.

In reviewing the record, the Board notes that the predominant 
symptomatology resulting from the veteran's retropatellar 
pain syndrome is limitation of motion, warranting evaluation 
under Diagnostic Codes 5260-61, and not lateral instability 
or recurrent subluxation, as would warrant evaluation under 
Diagnostic Code 5257.  The veteran's June 1995, April 1998, 
and January 2003 VA examination reports were all negative for 
lateral instability.  Likewise, recurrent subluxation has not 
been noted on any examination report.  Therefore, the Board 
finds no basis to award a rating in excess of 10 percent for 
the veteran's retropatellar pain syndrome of the left knee 
under Diagnostic Code 5257.  

The evidence also fails to support a disability rating in 
excess of 10 percent based on limitation of motion.  Review 
of the record reveals, at worst, extension limited to 10º and 
flexion limited to 95º.  Neither of these findings warrants 
an increased rating in excess of 10 percent under the 
applicable diagnostic criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-61 (2002).  Also, the medical record 
does not reflect any additional impairment or limitation of 
motion based on instability, excess fatigability, pain, 
weakness, or incoordination of the knee.  On examination in 
April 1998, the VA examiner noted that while pain, and pain 
with motion, of the veteran's knee could result in additional 
functional impairment, it was "not feasible" to express 
this additional impairment in terms of additional limitation 
of motion.  Therefore, an increased rating based on such 
factors is not warranted.  See DeLuca, supra.  

The Board has considered other potentially applicable 
Diagnostic Codes.  While Diagnostic Codes 5256, for ankylosis 
of the knee, and 5262, for impairment of the tibia and 
fibula, offer ratings for the knee in excess of 10 percent, 
the medical record does not reveal these disabilities.  
Neither ankylosis nor disunion or malunion of the tibia or 
fibula have been noted in the present case.  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a disability 
evaluation in excess of 10 percent for the veteran's 
retropatellar pain syndrome of the left knee.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit of the doubt doctrine.  As a preponderance of 
the evidence is against the award of a rating in excess of 10 
percent, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Right knee

The veteran also seeks an increased rating in excess of 10 
percent for his retropatellar pain syndrome of the right 
knee.  The right knee has been rated, similar to the left 
knee, as 10 percent disabling under Diagnostic Code 5257, 
effective from March 27, 1993.  The criteria for this 
Diagnostic Code has already been listed above.  

The veteran underwent VA general medical examination in March 
1994.  At that time he reported occasional pain and swelling 
of both knees.  Physical examination revealed a full range of 
motion, without evidence of tenderness or swelling.  
Chondromalacia was diagnosed.  

The veteran was again examined by VA personnel in June 1995.  
He again reported a history of recurrent pain and swelling of 
the knees, with difficulty kneeling and squatting.  He takes 
medication for his knee pain.  On objective examination, the 
veteran's knees were noted to exhibit slight swelling.  No 
deformity or instability was noted.  Range of motion revealed 
full extension to 0?, but flexion was limited to 105?.  No 
other abnormalities were noted.  

On VA examination in April 1998, the veteran reported 
recurrent pain of the knees, increasing with squatting or 
climbing stairs.  Objective evaluation revealed a slow gait 
with a slight limp on the left side.  Range of motion testing 
of the right knee revealed extension to 5? and flexion to 
120?, with pain and crepitus noted.  No swelling or 
ligamentous instability was observed, but marked tenderness 
was reported with palpation.  Patella grind test was 
positive, but McMurray's test was negative.  X-ray 
examination of the veteran's right knee was within normal 
limits.  The examiner noted that while pain, and pain with 
motion, of the veteran's knee could further result in 
additional functional impairment, it was "not feasible" to 
express this additional impairment in terms of additional 
limitation of motion.  

Another VA orthopedic examination was afforded the veteran in 
January 2003.  He continued to report pain, weakness, and 
occasional locking of both knees.  He took pain medication, 
but has had no surgery or other regular therapy.  Objective 
examination revealed diffuse swelling of the right knee.  On 
range of motion testing, he had extension to 10? and flexion 
to 90? before the onset of pain.  The right knee was also 
positive for crepitus, but negative for instability.  
McMurray's test was positive and the patellar grind test was 
positive for a moderate degree of pain.  X-rays of the knee 
revealed some irregularity of the subchondral surface and 
some increased sclerosis, but was otherwise within normal 
limits.  

The veteran sought VA outpatient treatment for his knees 
since service separation in 1993 for intermittent complaints 
of pain, tenderness, and swelling.  He was prescribed pain 
medication on several occasions.  

In reviewing the record, the Board notes that the predominant 
symptomatology resulting from the veteran's retropatellar 
pain syndrome is limitation of motion, warranting evaluation 
under Diagnostic Codes 5260-61, and not lateral instability 
or recurrent subluxation, as would warrant evaluation under 
Diagnostic Code 5257.  The veteran's June 1995, April 1998, 
and January 2003 VA examination reports were all negative for 
lateral instability.  Likewise, recurrent subluxation has not 
been noted on any examination report.  Therefore, the Board 
finds no basis to award a rating in excess of 10 percent for 
the veteran's retropatellar pain syndrome of the right knee 
under Diagnostic Code 5257.  

The evidence also fails to support a disability rating in 
excess of 10 percent based on limitation of motion.  Review 
of the record reveals, at worst, extension of the right knee 
limited to 10º and flexion limited to 90º.  Neither of these 
findings warrants an increased rating in excess of 10 percent 
under the applicable diagnostic criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-61 (2002).  Also, the medical 
record does not reflect any additional impairment or 
limitation of motion based on instability, excess 
fatigability, pain, weakness, or incoordination of the knee.  
On examination in April 1998, the VA examiner noted that 
while pain, and pain with motion, of the veteran's knee could 
result in additional functional impairment, it was "not 
feasible" to express this additional impairment in terms of 
additional limitation of motion.  Therefore, an increased 
rating based on such factors is not warranted.  See DeLuca, 
supra.  

The Board has considered other potentially applicable 
Diagnostic Codes.  While Diagnostic Codes 5256, for ankylosis 
of the knee, and 5262, for impairment of the tibia and 
fibula, offer ratings for the knee in excess of 10 percent, 
the medical record does not reveal these disabilities.  
Neither ankylosis nor disunion or malunion of the tibia or 
fibula have been noted in the present case.  

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's right knee retropatellar pain syndrome.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  Because 
a preponderance of the evidence is against the award of a 
rating in excess of 10 percent, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's retropatellar pain syndrome of the left 
knee is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the veteran's retropatellar pain syndrome of the right 
knee is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

